DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species 1 to claims 1-4 in the reply filed on 10/28/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 (lns 7-9) “a charge control circuit for converting said first electrical output to a DC electrical output in accordance with at least one USB fast-charging standard such as USB Power Delivery or Qualcomm Quick Charge” is unclear. The recitation of “such as” makes it unclear if the limitation following “such as” is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberger et al. (WO2019217544, “Weinberger”) in view of Jahan et al. (US20200091758, “Jahan”).
Re claim 1, Weinberger discloses a machine comprising 
a first rotational element 107 (figs 1b & 11-13, [0038]-[0039]) in communication with a second rotational element (figs 1b, 11 & 13, [0038], rotor of generator 106) via a gear ratio to increase the number of rotations per unit time of said second rotational element relative to the rotations per unit time of said first rotational element 107 ([0039]); 
a generator 106 producing a first electrical output from mechanical rotation of said second rotational element 107 (fig 16, [0039] & [0075], electrical output from generator); 
a charge control circuit  (fig 16, [0036] & [0076]-[0083]) for converting said first electrical output to a DC electrical output (figs 8, 10 & 16, [0076]); 
a USB interface 116 (figs 8, 10 & 16, [0041]-[0042] & [0082]-[0083]), said USB interface 116 being mechanically and electrically connected to said charge control circuit (fig 16), and allowing a user to mechanically and electrically connect to a USB cable 119 provided by said user (figs 8 & 10, [0041]), said USB cable 119 being mechanically and electrically connected to an electronic device 118 provided by said user (fig 8, [0041]-[0042]).
Weinberger discloses claim 1 except for the DC electrical output is in accordance with at least one USB fast-charging standard such as USB Power Delivery or Qualcomm Quick Charge. 
Jahan discloses the charge control circuit (fig 1, [0043]-[0046], includes 200-400) for converting the first electrical output of the electric generator 110 (fig 1, [0043], says 110 can be an AC generator) to a DC electrical output in accordance with at least one USB fast-charging standard such as USB Power Delivery or Qualcomm Quick Charge (fig 1, [0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the charge control circuit of Weinberger to convert said first electrical output to a DC electrical output in accordance with at least one USB fast-charging standard such as USB Power Delivery or Qualcomm Quick Charge, as disclosed by Jahan, in order to provide quick charging, as taught by Jahan ([0052]).
Re claim 2, Weinberger in view of Jahan disclose claim 1 as discussed above. Weinberger further discloses a means of smoothing capacitance is applied to said first electrical output (figs 16 & 18, [0077]).
Re claims 3-4, Weinberger in view of Jahan disclose claim 1 as discussed above. Weinberger further discloses: 
a crank arm 120 (fig 9, [0045] & [0054]) mechanically coupled to said first rotational element 107 (figs 1b & 11, [0047] coupled through 104), said first rotational element 107 rotating when said crank arm 120 is rotated (figs 1b, 9 & 11, [0053]); and
said crank arm 120 is mechanically coupled to a crank handle 126 (figs 1a-b & 9, [0046] & [0054]).

Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Luo et al. discloses claim 1 except USB fast charging standard.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834